Citation Nr: 1742686	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-27 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include lung infection and chronic obstructive pulmonary disease (COPD), as due to service-connected coronary artery disease, status post coronary artery graft.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2016.  The Board notes that the Veteran's wife, G.P., was present at the hearing.  A transcript of the hearing is of record.

The Veteran initially filed a claim to establish entitlement to service connection for a lung infection as due to his service-connected coronary artery disease, status post coronary artery graft.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the possible diagnoses of record, the Board has expanded the Veteran's claim to include all lung disorders, as well as lung infection and COPD, and the issue has been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.


FINDING OF FACT

The most probative evidence of record is against a finding that a current respiratory disorder, to include a lung infection and COPD, is related to service or is causally related to or aggravated by the Veteran's service-connected coronary artery disease, status post coronary artery graft.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder to include lung infection and COPD, as due to service-connected coronary artery disease, status post coronary artery graft, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in November 2011.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in January 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion.  The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings, and adequate rationale, relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II. Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154(a).

Under 38 C.F.R. § 3.310, service connection on a secondary basis may be granted for a disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service connected disability by a service connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may also be established under 38 C.F.R. § 3.303 (b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303 (b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that he suffers from a respiratory disorder to include lung infection and COPD as due to his service-connected coronary artery disease, status post coronary artery graft.  He states that he did not have any breathing problems until after undergoing this procedure in January 2009.

Service treatment records are negative for complaints, treatment or diagnosis of a respiratory disorder while on active duty.  

In December 2008, the Veteran saw his treating VA physician for complaints of a heart blockage.  He was noted as smoking one pack per day of tobacco for about 40 years with a history of recently diagnosed hypertension, impaired fasting glucose and obesity.  The Veteran had an expiratory wheeze that the Veteran reported was due to a respiratory infection.  The VA physician determined that once the acute respiratory issues were resolved, they would schedule him for a coronary artery bypass graft.  He was later scheduled for this procedure in January 2009.

In December 2011, the Veteran saw his treating VA physician for a pulmonary function test.  Upon examination, spirometry revealed severe obstructive ventilator dysfunction.  There was no significant improvement in FEV-1 after inhaled bronchodilator.  At this time the VA physician strongly recommended that the Veteran quit smoking and diagnosed the Veteran with COPD (emphysema type) of a severe nature.

In January 2012, the Veteran was afforded a VA examination for his claim.  The examiner noted a diagnosis of emphysema.  The Veteran reported that after he had his coronary artery bypass graft he developed breathing problems and was placed on a nebulizer machine.  The Veteran said that he was told he had an infection from smoking but felt that this was not true.  He stated that he smoked on and off in 1963 and 1964.  X-rays from September 2011 showed that there was hyperexpansion of the lungs but they were otherwise clear and without evidence of pneumonia or pneumothorax.  The cardiac silhouette was within normal limits and there were sternal rings and pericardial clips consistent with the prior coronary artery bypass graft.  Visualized osseous structures showed evidence of prominent kyphosis in the thoracic spine and diffuse degenerative joint disease, but no acute active disease was seen.  There was no overt cause for the Veteran's shortness of breath.  The examiner stated that no opinion could be rendered for the Veteran's lung infection and whether it was caused by the coronary artery bypass graft because there was no objective evidence of an infection.  In addition, the examiner opined that the Veteran's COPD with emphysema was not due to his coronary artery disease, status post coronary artery bypass graft.  The examiner reasoned that there was no medical literature support for this claim.  Coronary artery disease and COPD were pathophysiologically different conditions of different body organs and one did not cause or aggravate the other.  The examiner said that there was no credible basis for this claim and that the Veteran's COPD was caused by inhaled tobacco use.

In August 2013, the Veteran stated on his VA Form 9 that a VA physician told him that his breathing problems were related to his service-connected coronary artery disease status post coronary artery graft.

In June 2016, the Veteran underwent a lung cancer screening with his treating VA physician.  At this time the VA physician noted moderate emphysema with an enlarged main pulmonary artery suggesting pulmonary arterial hypertension.  

In November 2016, the Veteran saw his treating VA physician for a general follow-up examination.  The Veteran reported that he still used tobacco and was interested in quitting.  The VA physician noted a history of 30 or more pack years. 

In November 2016, the Veteran testified at a Board hearing regarding his claim.  The Veteran reported that he was not currently receiving any treatment for a lung infection but that he had a lung infection a few times per year.  The Veteran's wife, G.P., stated that the Veteran had a lung infection off and on since his heart surgery.  G.P. also reported that the Veteran had an ongoing respiratory problem that was treated with medication.    

In May 2017, the Veteran requested a VA examination for his respiratory condition.  The Board notes that the RO did not request this examination.  The Veteran was diagnosed with COPD with emphysema; however there was no diagnostic testing done at that time and the examiner gave the Veteran a letter to mail to the RO regarding Veteran Request for Assistance with DBQ Completion.  

The Board notes that there is no current diagnosis of a lung infection.  However, the Veteran does have COPD.  There is also nothing in the medical treatment records to show chronic and ongoing lung infections since service.  The Veteran himself placed the onset of respiratory symptoms as being many years after service.  Thus, there is no credible lay evidence or competent medical evidence linking the Veteran's respiratory disorder to include lung infection and chronic obstructive pulmonary disease (COPD) to service.  In addition, there is no lay or medical evidence showing that the respiratory disorder to include lung infection and chronic obstructive pulmonary disease (COPD) were caused by or aggravated by his service-connected coronary artery disease, status post coronary artery graft.  As stated before, the Veteran smoked cigarettes for many years and there was no diagnosis of COPD or any breathing problems until almost 40 years after separation from service.  Further, a December 2008 VA treatment note shows that the Veteran suffered from a respiratory problem that was later resolved, prior to his January 2009 coronary artery bypass.

The Veteran has offered his own opinion on etiology, stating that he currently has a respiratory disorder to include lung infection and COPD that is causally related to or aggravated by his service-connected coronary artery disease, status post coronary artery graft.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board affords more probative weight to the VA examiner's opinion than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that a respiratory disorder to include lung infection and COPD was related to service or his service-connected coronary artery disease, status post coronary graft, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for a respiratory disorder, to include lung infection and chronic obstructive pulmonary disease (COPD), as due to service-connected coronary artery disease, status post coronary artery graft, is not warranted.


ORDER

Entitlement to service connection for a respiratory disorder, to include lung infection and chronic obstructive pulmonary disease (COPD) as due to service-connected coronary artery disease, status post coronary artery graft is denied.


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


